           Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

CHRISTIAN L. GARRETT,                                    §
                                                         §
                          Plaintiff,                     §
                                                         §             SA-20-CV-00748-XR
v.                                                       §             SA-20-CV-01183-XR
                                                         §
NICOLAS ROSE, United States Deputy                       §
Marshal; UNITED STATES                                   §
MARSHALS SERVICE; JAVIER                                 §
SALAZAR, Bexar County Sheriff;                           §
BEXAR COUNTY SHERIFF’S OFFICE;                           §
AND BEXAR COUNTY,                                        §
                                                         §
                                                         §
                          Defendants.                    §

                                         ORDER OF DISMISSAL

        Before the Court are Plaintiff Christian L. Garrett’s (“Garrett”) Civil Rights Complaint,

supplement to the Complaint, Amended Civil Rights Complaint, and Response to Order for More

Definite Statement.1 (ECF Nos. 1, 5, 8, 13). As to Defendants United States Marshals Service

(“USMS”) and United States Deputy Marshal Nicolas Rose (“Deputy Marshal Rose”), the Court

construes this action as brought pursuant to Bivens v. Six Unknown Fed. Narcotics Agents, 403

U.S. 388 (1971). As to Defendants Bexar County Sheriff Javier Salazar (“the Sheriff”), the Bexar

County Sheriff’s Office (“BCSO”), and Bexar County, the Court construes the action as brought



1
  Garrett filed the Complaint in SA-20-00748-XR on June 23, 2020. (ECF No. 1). On September 28, 2020, he filed
another Complaint which was designated as SA-20-01183-XR. On the same date Garrett filed the Complaint in
SA-20-01183-XR, he filed that same document in SA-20-00748. (ECF No. 8). It was docketed in SA-20-00748-XR
as an Amended Complaint. (Id.). The actions were consolidated pursuant to the Court’s October 7, 2020 Order.
(ECF No. 14). In that Order, the Court ruled that SA-20-00748-XR would be the lead case, all filings would be made
only in that case, and SA-20-01183-XR would be administratively closed. (Id.). Accordingly, the Court will consider
the “Amended Complaint” filed in SA-20-00748-XR not as an actual Amended Complaint superseding the original
Complaint, but as the Complaint from SA-20-01183-XR. (ECF No. 8). Given this, in its review, the Court will consider
the Complaint, the supplement to the Complaint, the “Amended Complaint,” and Garrett’s response to the Court’s
Order for More Definite Statement. (ECF Nos. 1, 5, 8, 13).
         Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 2 of 17




pursuant to 42 U.S.C. § 1983. Garrett is proceeding pro se, and the Court granted his Application

to Proceed In Forma Pauperis (“IFP”). (ECF Nos. 2, 4). After due consideration, the Court orders

Garrett’s claims against the USMS DISMISSED WITHOUT PREJUDICE FOR WANT OF

JURISDICTION. (ECF Nos. 1, 5, 8). To the extent Garrett’s claims against Deputy Marshal Rose

are brought against him in his official capacity, the Court likewise orders those claims

DISMISSED WITHOUT PREJUDICE FOR WANT OF JURISDICTION. (ECF Nos. 1, 5,

8, 13). The Court further orders that to the extent Garrett’s claims against Deputy Marshal Rose

are brought against him in his individual capacity, those claims are DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted. (ECF Nos. 1, 5, 8, 13);

see 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b). Finally, the Court orders Garrett’s section 1983 claims

against the Sheriff, the BCSO, and Bexar County DISMISSED WITH PREJUDICE for failure

to state a claim upon which relief may be granted. (ECF Nos. 1, 5, 8); see 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b).

                                          BACKGROUND

       In 2018, a federal criminal complaint was filed against Garrett alleging he failed to register

as a sex offender. See United States v. Garrett, No. 5:18-CR-00571-DAE-1 (W.D. Tex. July 17,

2018) (ECF No. 1). The affidavit supporting the criminal complaint was executed by Deputy

Marshal Rose, who at that time was responsible for investigating sex offenders moving between

states to determine if they were in violation of sex offender registration requirements. Id. In the

affidavit, Deputy Marshal Rose averred that in 1997 Garrett had been convicted in Louisiana of

aggravated incest of two minor females ages seven (7) and (12). Id. Garrett was sentenced to three

years’ confinement and ordered to register as a sex offender for life. Id. Deputy Marshal Rose


                                                 2
            Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 3 of 17




explained how he had come to determine Garrett had not registered in Texas since his return in

2018. Id.

        Garrett was subsequently indicted in federal court for failure to register as a sex offender.

See United States v. Garrett, No. 5:18-CR-00571-DAE-1 (W.D. Tex. Aug. 8, 2018) (ECF No. 11).

Ultimately, pursuant to a plea agreement, Garrett pleaded guilty to the offense of failure to register

as a sex offender, and the Court sentenced him to time served, five (5) years’ supervised release,

and forty–five days in a halfway house. See United States v. Garrett, No. 5:18-CR-00571-DAE-1

(W.D. Tex. Feb. 11, 2019) (ECF No. 31).

        Approximately a month after he was sentenced, Garrett filed a letter with this Court in

which he seemed to allege that the Court had sentenced him to more than simply time served based

on a “message” from Deputy Marshal Rose to the Court in which he informed the Court that

Garrett had been charged in Bexar County with violating state law regarding his failure to register

as a sex offender. See United States v. Garrett, No. 5:18-CR-00571-DAE-1 (W.D. Tex. Mar. 22,

2019) (ECF No. 34). Garrett also claimed Deputy Marshal Rose contacted the Bexar County

District Attorney’s Office about Garrett’s failure to register, resulting in his being detained in in

state custody for two weeks. Id. Garrett alleged Deputy Marshal Rose failed to advise the Court

that the state case was closed and his federal trial counsel “did not allow” him to inform the Court

about it during sentencing.2 Id. Garrett also claimed Deputy Marshal Rose “lied” to the Office of

the United States Attorney about Garrett allegedly molesting his fifteen–year–old biological


2
  This Court’s records show Garrett’s sentencing hearing was held February 4, 2019, and judgment was rendered
February 11, 2019. See United States v. Garrett, No. 5:18-CR-00571-DAE-1 (W.D. Tex. Feb. 11, 2019)
(ECF Nos. 29, 31). However, the state charge alleging Garrett failed to register as a sex offender was not formally
dismissed until February 15, 2019, several days after the sentencing hearing and rendition of judgment.
https://search.bexar.org/Case/CaseSummary?r=2da25fa7-211a-4570-a4a6-75cf45215f9b&st=s&s=887652
&cs=&ct=&= (last visited May 28, 2021).

                                                        3
           Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 4 of 17




daughter. Id. Garrett believed that if the Court had known about Deputy Marshal Rose’s actions,

the sentencing “would have ended differently.” Id.

         According to Bexar County criminal court records, in 2019, a grand jury indicted Garrett

in state court for the offenses of failing to register as a sex offender and continuous sexual abuse

of   a   child.   See   https://search.bexar.org/Case/CaseSummary?r=2da25fa7-211a-4570-a4a6-

75cf45215f9b&st=s&s=887652 &cs=&ct=&= (last visited May 28, 2021). Garrett was taken into

custody and confined in the Bexar County Adult Detention Center (“BCADC”). Id. Garrett seems

to contend these state–court charges arose from Deputy Marshal Rose’s actions, suggesting the

marshal lied to Bexar County authorities and tampered with evidence in an effort to have Garrett

charged. (ECF Nos. 1, 5, 8, 13).

         While confined in the BCADC, Garrett brought the present action against the USMS,

Deputy Marshal Rose, the Sheriff, the BCSO, and Bexar County. (ECF Nos. 1, 5, 8). Garrett

contends Deputy Marshal Rose violated his constitutional rights, fabricating and omitting evidence

by altering a police report and lying to the federal court and state law enforcement officials, which

resulted in an enhanced federal sentence and a state criminal charge. (ECF Nos. 1, 5, 8, 13). He

also claims Deputy Marshal Rose presented a “closed” case to the Court in his federal prosecution,

i.e., the Bexar County failure to register case. (ECF No. 13). According to Garrett, as a result of

Deputy Marshal Rose’s actions, he was subjected to illegal arrest, illegal transportation, and illegal

detention by the Sheriff, the BCSO, and Bexar County. (ECF No. 1, 5, 8, 13). He specifically

contends Deputy Marshal Rose’s actions violated his Double Jeopardy rights under the Fifth

Amendment. (ECF No. 13). Garrett contends the USMS also violated his constitutional rights by

allowing Deputy Marshal Rose “to disobey a direct order which resulted in his actions.”


                                                  4
           Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 5 of 17




(ECF Nos. 1, 5, 8). As relief for the alleged constitutional violations, Garrett seeks release from

the BCADC, expunction of his state–court arrest, the right to exercise his right to renunciate his

citizenship, a restraining order against Deputy Marshal Rose, and damages in the amount of

$35,000,000.00. (ECF Nos. 1, 5, 8, 13).3

                                              APPLICABLE LAW

        A court may dismiss an IFP proceeding sua sponte pursuant to section 1915(e) of Title 28

of the United States Code (“the Code”) if the court determines it is frivolous, malicious, fails to

state a claim on which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B) (directing court to dismiss case filed in forma

pauperis at any time if it is determined that action (i) is frivolous or malicious, (ii) fails to state

claim on which relief may be granted, or (iii) seeks monetary relief against defendant who is

immune). Such a dismissal may occur at any time, before or after service of process and before or

after a defendant files an answer. Shanklin v. Fernald, 539 F. Supp.2d 878, 882 (W.D. Tex. 2008)

(citing Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986)).

        An action is frivolous where there is no arguable legal or factual basis for the claim.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is

based on an indisputably meritless legal theory, such as if the complaint alleges a violation of a

legal interest which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)

(internal quotation and citation omitted). A complaint is factually frivolous when “the facts alleged

are ‘fantastic or delusional scenarios’ or the legal theory upon which a complaint relies is


3
  All state charges against Garrett were dismissed and he is no longer confined in the BCADC; rather, he currently
resides in California. (ECF No. 33); see https://search.bexar.org/Case/CaseSummary?r=2da25fa7-211a-4570-a4a6-
75cf45215f9b&st=s&s=887652 &cs=&ct=&=.

                                                        5
          Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 6 of 17




‘indisputably meritless.’” Eason v. Thaler, 14 F.3d 8, n.5 (5th Cir. 1994) (quoting Neitzke,

490 U.S. at 327–28).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally, holding the plaintiff to less stringent pleading standards than those applicable to lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,106 (1976));

see Haines v. Kerner, 404 U.S. 519 , 520–21(1972). However, a plaintiff’s pro se status does not

offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog the

judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986). Nevertheless, district courts

possess broad discretion when determining whether an IFP proceeding is frivolous.

Wesson v. Oglesby, 910 F.2d 278, 281 (5th Cir. 1990) (citing Wilson v. Lynaugh, 878 F.2d 846,

849 (5th Cir. 1989); Green, 788 F.2d at 1119). Such broad discretion is necessary because the

Federal Rules of Civil Procedure are inadequate to protect the courts and defendants from frivolous

litigation from indigent prisoners. Green, 788 F.2d at 1119 (quoting Jones v. Bales, 58 F.R.D. 453,

463 (N.D. Ga. 1972), aff’d by adopting district court’s reasoning, 480 F.2d 805 (5th Cir. 1973)).

                                           APPLICATION

A. Claims Against the USMS and Rose in His Official Capacity

       Garrett alleges a violation of his civil rights by the USMS, a federal agency.

(ECF Nos. 1, 5, 8). He also alleges a violation of his civil rights by Rose, but it is impossible to

determine whether those claims are brought against Rose in his official capacity or in his individual

capacity. (ECF Nos. 1, 5, 8). Because these claims are brought against a federal agency and a

federal employee, they are brought pursuant to Bivens, not section 1983 of Title 28 of the Code.


                                                  6
          Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 7 of 17




Compare Bivens, 403 U.S. at 388, with 42 U.S.C. § 1983. Section 1983 applies only to civil rights

claims against state actors; it does not apply when civil rights claims are brought against federal

actors. Izen v. Catalina, 398 F.3d 363, 367 n.3 (5th Cir.), reh’g and reh’g en banc denied, 130 F.

App’x 705 (5th Cir. 2005). In other words, a Bivens action and a section 1983 action are

“coextensive proceedings; the ‘only difference’ being that the former involves an action against

federal actors and the latter against state actors.” Id. (quoting Evans v. Ball, 168 F.3d 856, 863

n.10 (5th Cir. 1999), overruled on other grounds, Castellano v. Fragozo, 352 F.3d 948–49 n. 36

(5th Cir. 2003)). As described by the Supreme Court, a Bivens action is the “federal analog to suits

brought against state officials under” section 1983. Ashcroft v. Iqbal, 556 U.S. 662, 675–76 (2009).

       1. USMS

       “Absent a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). Sovereign immunity is jurisdictional in

nature, and therefore, absent waiver of sovereign immunity, this Court lacks jurisdiction over

Garrett’s claims against the USMS, a federal agency. See id. A waiver of sovereign immunity

“‘cannot be implied but must be unequivocally expressed.’” United States v. Testan, 424 U.S. 392,

399 (1976) (quoting United States v. King, 395 U.S. 1, 4 (1969)). The plaintiff bears the burden of

showing unequivocal waiver of sovereign immunity. St. Tammany Parish, ex rel. Davis v. FEMA,

556 F.3d 307, 315 (5th Cir. 2009).

       Garrett has not alleged, and the Court is not aware, that the USMS has waived its right to

sovereign immunity by means of statute or other method with regard to Bivens claims seeking

monetary or injunctive relief. (ECF Nos. 1, 5, 8). Thus, with regard to Garrett’s Bivens claim

against the USMS, the Court finds it is barred by the doctrine of sovereign immunity, rendering


                                                 7
          Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 8 of 17




such claim subject to dismissal for want of jurisdiction. See Meyer, 510 U.S. at 475; see also Sheid

v. United States Marshal Serv., No. 08-CV-3295, 2009 WL 1750379, at *7 (S.D. Tex. June 17,

2009) (holding USMS protected by sovereign immunity), aff’d, 379 F. App’x 345 (5th Cir. 1999),

cert denied, 562 U.S. 1223 (2011).

       Moreover, even if the USMS is not protected by sovereign immunity, it is not subject to a

Bivens action. Although a plaintiff may bring a Bivens action against federal officials in their

individual capacities for alleged constitutional violations, a plaintiff may not bring a Bivens action

against the United States or its agencies. See Zuspann v. Brown, 60 F.3d 1156, 1160–61 (5th Cir.

1995) (citing FDIC v. Meyer, 510 U.S. 471, 484–86 (1994)); see also Correctional Servs. Corp.

v. Malesko, 534 U.S. 61, 69 (2001) (recognizing that in Meyer, Supreme Court unanimously

declined invitation to extend Bivens to permit suit against federal agencies). Thus, because the

USMS is a federal agency, Garrett has failed to state a claim for which relief can be granted with

regard to the USMS. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

       2. Rose in His Official Capacity

       As noted above, the Court cannot determine whether Garrett has sued Rose in his official

or individual capacity. (ECF Nos. 1, 5, 8, 13). To the extent he seeks relief against Rose in his

official capacity as a Deputy United States Marshal, such claim is also barred by sovereign

immunity.

       Suits against government officers in their official capacities are considered suits against

the government itself. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). In other words,

official–capacity suits “represent only another way of pleading an action against an entity of which

an officer is an agent.” Id. (quoting Monell v. New York City Dep’t of Social Servs., 436 U.S. 658,


                                                  8
          Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 9 of 17




690 n.55 (1978)). Thus, any claims against Rose in his official capacity are merely claims against

the USMS. See id. Accordingly, for the same reasons Garrett’s claims against the USMS are barred

and subject to dismissal for want of jurisdiction, so are any claims against Deputy Marshal Rose

in his official capacity. See Meyer, 510 U.S. at 475; Zuspann, 60 F.3d at 1160–61.

B. Claims Against Rose in His Individual Capacity

       Garrett is possibly alleging a Bivens claims against Rose in his individual capacity.

(ECF Nos. 1, 5, 8, 13). Garrett seems to contend Rose fabricated or tampered with evidence by

altering a police report, lying to local officials, and failing disclose information to local law

enforcement officials and the federal court, which led to the state criminal charges and

confinement, as well as an enhanced federal sentence. (ECF Nos. 1, 5, 8, 13). He also claims the

deputy marshal’s action resulted in defamation, harassment, illegal arrest, illegal transportation,

and illegal detention by the Bexar County defendants. (ECF Nos. 1, 5, 8, 13). According to

Garrett’s response to this Court’s Order for More Definite Statement, Garrett is claiming that

Deputy Marshal Rose’s actions violated his Double Jeopardy rights under the Fifth Amendment.

(ECF No. 13).

       As the Fifth Circuit recently reiterated, Bivens claims are generally limited to three areas:

(1) manacling a plaintiff in front of his family in his home and strip–searching him in violation of

the Fourth Amendment, see Bivens, 403 U.S. at 389–90; (2) discrimination based on the basis of

sex by a Congressman against a staff member in violation of the Fifth Amendment, see Davis v.

Passman, 442 U.S. 228, 248–49 (1979); and (3) failure to provide medical attention to an asthmatic

federal inmate in violation of the Eighth Amendment, see Carlson v. Green, 446 U.S. 14, 18

(1980). Oliva v. Nivar, 973 F.3d 438, 442 (5th Cir. 2020). Virtually any other Bivens allegation is


                                                 9
           Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 10 of 17




considered “‘new context.’” Id. (quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)). Courts

must keep in mind the Supreme Court’s admonition that expansion of the Bivens cause of action

has “become ‘a disfavored judicial activity.’” Hernandez v. Mesa, 140 S. Ct. 735, 742 (2020)

(quoting Abbasi, 137 S. Ct. at 1957). With the admonition in mind, the Court must apply a

two–part test in determining whether to extend Bivens. Id. at 743.

         The first part of the test requires the Court to inquire as to whether the request to extend

Bivens “involves a claim that arises in a new context or involves a new category of defendants.”

Id. A context is “new” if it is “different in a meaningful way from previous Bivens cases decided

by” the Supreme Court. Abbasi, 137 S. Ct. at 1859. The second part of the test requires the Court

to inquire as to “whether there are any special factors that counsel hesitation about granting the

extension.” Hernandez, 140 S. Ct. at 743.

         Garrett asserts his Bivens claim against Deputy Marshal Rose in his individual capacity

under the Double Jeopardy provision of the Fifth Amendment, claiming the deputy marshal’s

actions subjected him to a second prosecution in state court for failure to register as a sex offender.4

(ECF No. 13). This claim is nothing liked the Bivens trilogy, and the Court therefore concludes

Garrett’s claims arise in a new context, meeting the first part of the text. See id; Abbasi, 137 S. Ct.

at 1859.




4
  To the extent Garrett bases his Fifth Amendment–Double Jeopardy claim on the state charge of continuous sexual
abuse of a child, the Court finds such claim baseless. Garrett was not charged in federal court with continuous sexual
abuse of a child. Compare United States v. Garrett, No. 5:18-CR-00571-DAE-1 (W.D. Tex. Aug. 8, 2018) (ECF No.
11), with https://search.bexar.org/Case/CaseSummary?r=2da25fa7-211a-4570-a4a6-75cf45215f9b&st=s&s=887652
&cs=&ct=&=. Moreover, the state charge of continuous sexual abuse of a child was dismissed. The only offense for
which Garrett was potentially subject to prosecution in both state and federal court was failure to register as a sex
offender. Id.

                                                         10
         Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 11 of 17




       As to the second part of the test ⸻ “whether there are any special factors that counsel

hesitation about granting the extension” ⸻ the most important question is “who should decide

whether to provide for a damages remedy, Congress or the courts?” Hernandez, 140 S. Ct. at 750.

In the recent case of Watkins v. Three Administrative Remedy Coordinators of the Bureau of

Prisons, No. 19-40869, 2021 WL 2070612, at *2 (5th Cir. May 24, 2021), the Fifth Circuit had to

determine whether a federal inmate’s First Amendment claim that federal jailers tampered with

his meals in retaliation for filing grievances against prison officials was viable under Bivens. The

Fifth Circuit first recognized that Watkins’s claims were “nothing like the Bivens trilogy” and

therefore, arose in a new context. Id. The Fifth Circuit then held the matter presented special factors

counseling hesitation, specifically that nothing the Prison Litigation Reform Act (“PRLA”), which

governs suits by inmates, provided “for a standalone damages remedy against federal jailers.” Id.

at *3 (citing Abbasi, 137 S. Ct. at 1865). The Court then determined its holding was underscored

by the fact that the Supreme Court has never recognized a Bivens claim under the First

Amendment, see Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012), and had previously rejected a

First Amendment retaliation Bivens claim for federal employees, see Bush v. Lucas, 462 U.S. 367,

368 (1983). Id. This Court finds Watkins instructive.

       Like Watkins, Garrett brough this action under the PRLA. (ECF No. 2). Just as the PRLA

does not provide for a standalone damages remedy against federal jailers, it does not provide a

standalone damages remedy against federal marshals. See 42 U.S.C. § 1997e; cf. Watkins, 2021

WL 2070612, at *3. Moreover, although the Supreme Court has recognized a Bivens cause of

action under the Fifth Amendment, it has done so only in the context of a discrimination claim on

the basis of sex by a Congressman against a staff member. See Davis v. Passman, 442 U.S. 228,


                                                  11
          Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 12 of 17




248–49. The Court is unaware of any case in which the Supreme Court or any other court has

recognized a Bivens action against a federal marshal or other federal official under the Fifth

Amendment based on a claim of Double Jeopardy.5 Accordingly, this Court declines to extend

Bivens to include a Fifth Amendment Double Jeopardy claim against a federal deputy marshal

based on allegations the deputy marshal fabricated and omitted evidence or lied to the federal and

state officials, resulting in allegedly duplicative state and federal charges. (ECF Nos. 1, 5, 8, 13).

        Moreover, even if Bivens extends to the Fifth Amendment–Double Jeopardy claim asserted

by Garrett, such claim is substantively unmeritorious. Garrett contends he was subjected to charges

for the same offense in both state and federal court, i.e., failure to register as a sex offender.

(ECF Nos. 1, 5, 8, 13). However, in Gamble v. United States, the Supreme Court cemented its

prior holdings that under the dual–sovereignty doctrine, two offenses are not the same offense for

double jeopardy purposes if prosecuted by different sovereigns. 139 S. Ct. 1960, 1964, 1980

(2019). In other words, “a State may prosecute a defendant under state law even if the Federal

Government has prosecuted him for the same conduct under a federal statute.” Id. at 1964.

Accordingly, in this case, Garrett was subject to prosecution in both State and Federal court for

failing to register as a sex offender without implicating the double jeopardy. See id. Additionally,

Garrett was never prosecuted in State court for failing to register as a sex offender. Although

Garrett was indicted, the State dismissed that charge, along with the charge of continuous sexual

abuse of a child. See https://search.bexar.org/Case/CaseSummary?r=2da25fa7-211a-4570-a4a6-

75cf45215f9b&st=s&s=887652 &cs=&ct=&=.



5
  Cf. Treece v. Wilson, 212 F. App’x 948, 950–51 (11th Cir. 2007) (holding Bivens did not extend to inmate’s double
jeopardy claim, among others, for alleged improper denial of Social Security benefits).

                                                        12
         Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 13 of 17




       Finally, to the extent Garrett, who is still on supervised release for the federal offense,

contends Deputy Marshal Rose’s actions resulted in an enhanced federal sentence, i.e., the federal

court imposed additional conditions beyond supervised release, that claim must be raised in a

petition for writ of habeas corpus pursuant to section 2255 of Title 28 of the Code. See 28 U.S.C.

§ 2255. Under section 2255, a prisoner who contends the sentence imposed violated the

Constitution or federal law may move to vacate, set aside, or correct the sentence. Id. The Court

declines to construe this action as a petition pursuant to section 2255.

C. Claims Against the Sheriff in his Official and Individual Capacities

       It is unclear whether Garrett’s claims with regard to the Sheriff were brought against him

in his official capacity, his individual capacity, or both. (ECF Nos. 1, 5, 8, 13). No matter the

capacity, Garrett’s claims against the Sheriff are subject to dismissal.

       1. Official Capacity

       To the extent Garrett has brought his claims against the Sheriff in his official capacity, such

claims are claims against Bexar County, which the Court addresses below, and subject to dismissal.

See Hafer v. Melo, 502 U.S. 21, 27 (1991); Brooks v. George Cnty., Miss., 84 F.3d 157, 165 (5th

Cir. 1996).

       2. Individual Capacity

       Suits brought against a government official in his individual capacity seeks to impose

personal liability upon that official for actions taken under color of state law. See, e.g., Scheuer v.

Rhodes, 416 U.S. 232, 237–38 (1974). To establish personal liability in a section 1983 action, the

plaintiff must allege the defendant was personally involved in the actions complained of or is

responsible for the policy or custom giving rise to the alleged constitutional deprivation. See


                                                  13
           Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 14 of 17




Alderson v. Concordia Parish Corr. Facility, 848 F.3d 415, 420 (5th Cir. 2017) (holding that under

section 1983, officials are not vicariously liable for conduct of those under their supervision, they

are accountable for their own acts and for implementing unconstitutional policies that result in

constitutional deprivations); Jones v. Lowndes Cnty., Miss., 678 F.3d 344, 349 (5th Cir. 2012) (“A

Section 1983 claimant must ‘establish that the defendant was either personally involved in the

deprivation or that his wrongful actions were causally connected to the deprivation.’”).

A supervisor is not personally liable for his subordinate’s actions in which he had no involvement.6

James v. Tex. Collin Cnty., 535 F.3d 365, 373 (5th Cir. 2008).

         Garrett does not allege the Sheriff was personally involved in any of the acts or omissions

he contends resulted in a violation of his constitutional rights or that the Sheriff is responsible for

a policy or custom ⸻ official or de facto ⸻ that gave rise to any of the alleged constitutional

deprivations. (ECF Nos. 1, 5, 8, 13). In the absence of an allegation that the Sheriff was

personally involved in the alleged constitutional violations or responsible for a policy or custom

that gave rise to such constitutional deprivations, Garrett has failed to state a claim upon which

relief may be granted, mandating the Court dismiss such claims with prejudice. See 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b)(1)

D. Claims Against the BCSO

         The capacity of an entity to sue or be sued is determined by the law of the state in which

the district court sits. Paredes v. City of Odessa, 128 F.Supp.2d 1009, 1013 (W.D. Tex. 2000)

(citing FED. R. CIV. P. 17(b); Darby v. Pasadena Police Dep’t, 939 F.2d 311, 313 (5th Cir. 1991)).


6
  There are limited exceptions to this rule, but none apply in this case. See, e.g., Doe v. Taylor Indep. Sch. Dist.,
15 F.3d 443, 454 (5th Cir. 1994) (en banc) (holding that school officials can be held personally liable if their deliberate
indifference allows subordinate to violate student’s right to bodily integrity).

                                                           14
         Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 15 of 17




To be subject to suit, a department or office must enjoy a separate legal existence. Id. A separate

legal existence is created only when the political entity that created the department or office has

taken “‘explicit steps to grant the servient agency with jural authority.’” Id. (quoting Darby, 939

F.2d at 313). In the absence of jural authority, the servient department, agency, or office lacks the

capacity to be sued. Id.

       Texas federal courts have consistently held entities without a separate jural existence are

not subject to suit. See, e.g., Batyukova v. Doege, No. 5:19-CV-00391-JKP, 2019 WL 6699788, at

*3 (W.D. Tex. Dec. 9, 2019) (holding BCSO not legal entity capable of being sued). Bexar County

policymakers have not authorized the BCSO to enjoy a jural existence separate and apart from

Bexar County. See id.; Brown v. Bexar Cnty. Hosp. Dist., No. SA-15-CA-123, 2015 WL 3971388,

at *1, n.1 (W.D. Tex. June 30, 2015) . Thus, to the extent Garrett seeks relief against the BCSO,

the Court finds he has failed to a claim upon which relief may be granted. See 28 U.S.C. §§

1915(e)(2)(B), 1915A(b).

E. Claims Against Bexar County

       To establish section 1983 liability on the part of a county or municipality, a plaintiff must

show that (1) an official policy, (2) promulgated by the municipal policymaker, (3) was the moving

force behind the violation of a constitutional right. Hicks–Fields v. Harris Cnty., 860 F.3d 803,

808 (5th Cir.), cert. denied, 138 S. Ct. 510 (2017); see Spiller v. City of Texas City, Police Dep’t,

130 F.3d 167, 167 (5th Cir. 1997) (holding that “a plaintiff must initially allege that an official

policy or custom” caused alleged constitutional deprivations); see also Bd. of Cnty. Comm’rs

Bryan Cnty., Okla., 520 U.S. 397, 403–04 (1997); Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690–91 (1978). Garrett fails to allege the existence of an official policy, practice, or custom by


                                                 15
         Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 16 of 17




Bexar County relating to any of his alleged constitutional deprivations. (ECF Nos. 1, 5, 8, 13).

Garrett has, therefore, failed to a claim upon which relief may be granted against Bexar County

(or the Sheriff in his official capacity), mandating dismissal with prejudice. See 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b)(1).

                                     NO RIGHT TO AMEND

       Generally, before dismissal of a section 1983 complaint, a pro se litigant should be afforded

an opportunity to amend in an attempt to cure any deficiencies. Neitzke, 490 U.S. at 329;

Brewster v. Dretke, 587 F.3d 764, 767–68 (5th Cir. 2009). Leave to amend is not required,

however, if the pro se has already pleaded his “best case.” Brewster, 587 F.3d at 768.

       In this case, Garrett filed a Complaint, a supplement to the Complaint, and an Amended

Complaint. (ECF Nos. 1, 5, 8). Thereafter, the Court rendered an Order for More Definite

Statement with regard to Garrett’s claims against Deputy Marshal Rose. (ECF No. 6). The claims

against Deputy Marshal Rose in his individual capacity were the only claims asserted by Garrett

that might have been subject to cure based on the facts and allegations. Garrett responded to the

Court’s Order for More Definite Statement, defining his claims against Garrett as arising under

the Double Jeopardy Clause of the Fifth Amendment. (ECF No. 13). As discussed above, Bivens

does not extend to those claims. The Court finds, based upon review of the Complaint, the

supplement to the Complaint, the Amended Complaint, Garrett’s response to the Order for More

Definite Statement, and applicable law, that any attempt additional attempt by Garrett to amend

would be fruitless ⸺ he has pleaded is best case under the facts. Accordingly, the Court need not

provide him with an additional opportunity to amend prior to dismissal.




                                                16
         Case 5:20-cv-00748-XR Document 34 Filed 06/08/21 Page 17 of 17




                                            CONCLUSION

        Based on the foregoing analysis, this Court finds Garrett’s Bivens claims against the USMS

and Deputy Marshal Rose in his official capacity must be dismissed for want of jurisdiction. As

for Garrett’s Bivens action against Deputy Marshal Rose in his individual capacity, it is subject to

dismissal with prejudice for failure to state a claim upon which relief may be granted as Bivens

does not extend to his Double Jeopardy claim against the marshal. As for Garrett’s section 1983

claims against the Sheriff, the BCSO, and Bexar County, those claims are likewise subject to

dismissal with prejudice for failure to state a claim upon which relief may be granted. Garrett failed

to allege an individual acts by the Sheriff, the BCSO is a non–jural entity that is not subject to suit,

and Garrett failed to allege the existence of a policy or custom with regard to his alleged

constitutional violations against any of the county defendants.

        IT IS THEREFORE ORDERED that Garrett’s claims against the USMS and Deputy

Marshal Rose in his official capacity (ECF Nos. 1, 5, 8, 13) are DISMISSED WITHOUT

PREJUDICE FOR WANT OF JURISDICTION.

        IT IS FURTHER ORDERED that Garrett’s remaining claims (ECF Nos. 1, 5, 8, 13) are

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may be granted.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1).

        It is so ORDERED.

        SIGNED this 8th day of June, 2021.




                                                  17
